Exhibit 10 (u)

 

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933

 

SIGMA-ALDRICH CORPORATION

 

2003 LONG-TERM INCENTIVE PLAN

 

CERTIFICATE TERMS-INCENTIVE STOCK OPTIONS

 

The following terms (the “Terms”) govern the option certificates issued under
the Sigma-Aldrich Corporation 2003 Long-Term Incentive Plan with respect to
incentive stock options:

 

1. THIS IS TO CERTIFY THAT, in accordance with and subject to all of the terms,
provisions and conditions of the Sigma-Aldrich Corporation 2003 Long-Term
Incentive Plan (the “Plan”), approved and adopted by the Board of Directors and
shareholders of Sigma-Aldrich Corporation, a Delaware corporation (the
“Company”), and in accordance with and subject to the action relating to the
Plan from time to time taken and authorized by the committee of directors
appointed by the Board of Directors of the Company to administer the Plan (the
“Committee”), including the rules from time to time promulgated by said
Committee (copies of which are and will be maintained on file at the offices of
the Secretary or Assistant Secretaries of the Company, subject to examination by
any optionee holding options under the Plan (the “Optionee”), the Company has
granted to the Optionee (who on the date of the grant of the option is an
employee of the Company or of a subsidiary of the Company) the right and option
to purchase from the Company the aggregate number of shares of the Company’s
Common Stock, $1.00 par value per share, set forth in the Optionee’s 2003
Long-Term Incentive Plan Stock Option Certificate (the “Certificate”) at and for
the purchase price per share set forth in the Certificate, payable at the time
of exercise of such option in cash or in the form of stock of the Company
previously acquired by the Optionee or a combination thereof. Said option shall
be an incentive stock option within the meaning of the Plan and Section 422 of
the Internal Revenue Code of 1986, as amended.

 

2. The option granted pursuant to the Certificate may be exercised, and the
Common Stock may be purchased, by the Optionee as a result of such exercise,
only within the period indicated in the Certificate and subject to the
limitations hereinafter set forth, namely:

 

(a) Except as provided in Section 2(d) below, no part of the option may be
exercised, and none of the optioned shares may be purchased, prior to the
expiration of at least twelve (12) months from the date of grant. Thereafter,
all or portions of the option may be exercised and shares may be purchased in
the share amounts indicated during the exercise periods indicated on the
Certificate. All periods prior to the indicated exercise dates shall be referred
to as “Non-Exercise Periods.”

 

(b) After the respective Non-Exercise Periods have elapsed, the shares may be
purchased as a whole at any time, or from time to time in part, by exercising
this option.

 

(c) At 5:00 P.M. (C.S.T.) on the expiration date indicated on the Certificate
(the “Expiration Date”) the right and option herein granted to purchase such
shares in all events shall cease and terminate.

 

(d) Except as provided below, the Optionee may not exercise any of the option
rights hereunder unless at the time of exercise the Optionee is a full-time
employee of the Company or of a subsidiary of the Company, and has been in such
employ continuously since the date of grant.

 



--------------------------------------------------------------------------------

(1) Termination of Employment During Non-Exercise Periods

 

Except as provided in Section 2(d)(2), if, during the respective Non-Exercise
Periods the Optionee’s employment with the Company and every subsidiary of the
Company shall terminate for any reason, the Optionee’s right to exercise the
related portion of the option shall terminate and all rights hereunder shall
cease.

 

(2) Termination of Employment After the Non-Exercise Periods and Exceptions to
the General Restriction Against Exercise During the Non-Exercise Periods

 

(A) By Retirement or Termination of Employment by the Company without Cause

 

(i) If the respective Non-Exercise Periods shall have elapsed and the Optionee’s
employment with the Company and every subsidiary of the Company shall have been
terminated by the Company and every subsidiary of the Company thereafter without
cause, or if the Optionee’s employment with the Company and every subsidiary of
the Company shall terminate because of the Retirement (as defined below) of the
Optionee from the Company and all subsidiaries, the Optionee shall have the
right to exercise the unexercised portion of the option at any time during a
period of twelve (12) months after the date of termination or Retirement, in
whole or in part, (x) in the case of termination of the Optionee’s employment by
the Company without cause, to the extent the Optionee could have exercised such
option had the Optionee remained in the employ of the Company during the twelve
(12) month period, or (y) in the case of termination because of Retirement of
the Optionee to the extent of any or all of the options held by the Optionee
whether or not the Non-exercise Periods shall have elapsed with respect to such
options.

 

(ii) If a subsidiary of the Company ceases to be a subsidiary of the Company, an
Optionee who is employed by such former subsidiary and is no longer employed by
either the Company or any current subsidiary of the Company shall be deemed to
have terminated employment with the Company and every subsidiary of the Company,
and such termination shall be deemed to have been made by the Company without
cause. The unexercised portion of the option shall terminate no later than
twelve (12) months after the Optionee ceases to be an employee for any of the
foregoing reasons included in these sections (i) and (ii), and any unexercised
portion shall terminate immediately if and when the Optionee becomes an
employee, agent or principal of a competitor of the Company, or of any
subsidiary of the Company, without the consent of the Company.

 

(iii) If the Optionee dies within such twelve (12) month period at a time when
the Optionee is not an employee, agent or principal of a competitor of the
Company or of any subsidiary (or when the Company has consented to such
relationship with a competitor), the option may be exercised at any time during
the period of twelve (12) months after the date of the death of the Optionee by
a successor (as defined below), (x) in the case of termination of the Optionee’s
employment by the Company without cause, for the number of shares which the
deceased Optionee could have acquired by the exercise of such option had the
deceased Optionee survived for the twelve (12) month period, without regard to
the requirement of exercise within twelve (12) months after termination of
employment, or (y) in the case of termination because of the Retirement of the
Optionee, for the number of shares subject to any or all of the options held by
the deceased Optionee, whether or not the Non-Exercise Periods shall have
elapsed with respect to such options, without regard to the requirement of
exercise within twelve (12) months after termination of employment.

 

(iv) For the purposes of this option, the term “successor” means the deceased
Optionee’s legal representative or any person who acquired the right to exercise
such option by bequest or inheritance or by reason of the laws of descent and
distribution. The term “Retirement” shall

 

2



--------------------------------------------------------------------------------

mean the termination of employment after either (x) attainment of age 65, or (y)
a retirement age specified in the provisions of a retirement plan maintained by
the Company for its employees generally.

 

(B) By Death or Permanent and Total Disability

 

If the respective Non-Exercise Periods shall have elapsed, and the Optionee dies
or is totally and permanently disabled (within the meaning of Section 422(c)(6)
of the Internal Revenue Code) while in the employ of the Company or any
subsidiary, or dies during the 12-month period following disability, the option
may be exercised by the Optionee or by the Optionee’s successor at any time
during the twelve (12) month period after the date of such death or disability
for the total number of shares subject to the Optionee’s options, whether or not
the Non-exercise Periods shall have elapsed with respect to such options.

 

(C) By Termination of Employment for Cause

 

If the respective Non-Exercise Periods shall have elapsed and the Optionee’s
employment is terminated by the Company and every subsidiary for cause, any
unexercised portion of any option granted to the Optionee shall terminate with
his or her termination of employment. As used herein, the term “cause” means (i)
the failure by the Optionee to perform his or her duties with the Company or any
subsidiary as a result of incompetence or willful neglect, or (ii) the willful
engaging in conduct which is injurious to the Company or any subsidiary,
monetarily or otherwise, as determined by the Committee in its sole discretion,
including, without limitation, the existence of a conflict of interest or the
commission of a crime.

 

(D) By Voluntary Termination of Employment

 

If the respective Non-Exercise Periods shall have elapsed and the Optionee
voluntarily terminates his or her employment with the Company and every
subsidiary for any reason other than his or her Retirement, any unexercised
portion of his or her option shall terminate with his or her termination of
employment.

 

(E) Certain Corporate Transactions

 

If the Optionee’s employment is terminated or deemed terminated with the Company
and every subsidiary of the Company solely as a result of:

 

(i) the sale of a subsidiary of the Company,

 

(ii) the sale of the assets of a portion of the business of the Company or a
subsidiary of the Company, or

 

(iii) a corporate reorganization or restructuring,

 

then at any time during the twelve (12) month period after the date of such
termination, the Optionee may exercise the options for which the Non-Exercise
Periods have elapsed for the total number of shares subject to such options and
the Committee may, in its sole and absolute discretion, allow the Optionee to
exercise the options for which the Non-Exercise Periods have not elapsed for the
total number of shares subject to such options. Any unexercised portion shall
terminate immediately if and when the Optionee becomes an employee, agent or
principal of a competitor of the Company, or of any subsidiary of the Company,
without the consent of the Company.

 

3



--------------------------------------------------------------------------------

(3) Tax Treatment of Incentive Stock Options

 

Notwithstanding the foregoing, in the event an incentive stock option is
exercised more than three months after the date of the termination of the
Optionee’s employment, the incentive stock option will generally be treated as a
non-qualified stock option, unless the Optionee’s employment was terminated as a
result of disability or death. Accordingly, the Optionee will be required to
recognize income upon exercise of the stock option.

 

3. For any exercise of the option granted pursuant to the Certificate, the
Certificate shall be surrendered to the Company at its principal financial
office, with a subscription form in the form supplied by the Company
appropriately completed and executed, accompanied by payment to the Company of
the full purchase price of the shares of Common Stock then being purchased. The
Company will then issue and deliver to the Optionee, as soon as reasonably may
be done, a certificate representing the shares so purchased and fully paid for,
and, in the case of a partial exercise, will either deliver to the Optionee a
new certificate, in substantially the form of the initial Certificate or will
return the Certificate with an appropriate notation thereon of such partial
exercise. Further, the Company has the right to require payment of any taxes
before issuing to the Optionee any stock under the option and will deduct any
taxes from any payment of any kind due to the Optionee. The Committee may permit
the Optionee to satisfy withholding obligations by delivering previously owned
shares or by electing to have shares withheld.

 

4. This option shall not be transferred by the Optionee otherwise than by will
or the laws of descent and distribution, nor may the Optionee pledge,
hypothecate or otherwise create any lien thereupon. During the lifetime of the
Optionee, the option shall be exercisable only by the Optionee or, if he or she
is legally incompetent, by his or her legal representative.

 

5. The option hereby incorporates by reference the terms and conditions of the
Plan, and the option is issued to and received by the Optionee subject to all
such terms and conditions. In the event of any conflict or inconsistency between
the provisions of Section 6(f) of the Plan and these Terms or the Certificate,
the provisions of these Terms or the Certificate shall control. In the event of
any conflict or inconsistency between any other provisions of the Plan and these
Terms or the Certificate, the provisions of the Plan shall control.

 

6. These terms are an integral part of the Certificate and should be read in
conjunction therewith.

 

4



--------------------------------------------------------------------------------

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933

 

SIGMA-ALDRICH CORPORATION

 

2003 LONG-TERM INCENTIVE PLAN

 

CERTIFICATE TERMS-NON-QUALIFIED STOCK OPTIONS

 

The following terms (the “Terms”) govern the option certificates issued under
the Sigma-Aldrich Corporation 2003 Long-Term Incentive Plan with respect to
non-qualified stock options:

 

1. THIS IS TO CERTIFY THAT, in accordance with and subject to all of the terms,
provisions and conditions of the Sigma-Aldrich Corporation 2003 Long-Term
Incentive Plan (the “Plan”), approved and adopted by the Board of Directors and
shareholders of Sigma-Aldrich Corporation, a Delaware corporation (the
“Company”), and in accordance with and subject to the action relating to the
Plan from time to time taken and authorized by the committee of directors
appointed by the Board of Directors of the Company to administer the Plan (the
“Committee”), including the rules from time to time promulgated by said
Committee (copies of which are and will be maintained on file at the offices of
the Secretary or Assistant Secretaries of the Company, subject to examination by
any optionee holding options under the Plan (the “Optionee”), the Company has
granted to the Optionee (who on the date of the grant of the option is an
employee of the Company or of a affiliate of the Company) the right and option
to purchase from the Company the aggregate number of shares of the Company’s
Common Stock, $1.00 par value per share, set forth in the Optionee’s 2003
Long-Term Incentive Plan Stock Option Certificate (the “Certificate”) at and for
the purchase price per share set forth in the Certificate, payable at the time
of exercise of such option in cash or in the form of stock of the Company
previously acquired by the Optionee or a combination thereof. Said option shall
be a non-qualified stock option and not an incentive stock option within the
meaning of the Plan and Section 422 of the Internal Revenue Code of 1986, as
amended.

 

2. The option granted pursuant to the Certificate may be exercised, and the
Common Stock may be purchased, by the Optionee as a result of such exercise,
only within the period indicated in the Certificate and subject to the
limitations hereinafter set forth, namely:

 

(a) Except as provided in Section 2(d) below, no part of the option may be
exercised, and none of the optioned shares may be purchased, prior to the
expiration of at least twelve (12) months from the date of grant. Thereafter,
all or portions of the option may be exercised and shares may be purchased in
the share amounts indicated during the exercise periods indicated on the
Certificate. All periods prior to the indicated exercise dates shall be referred
to as “Non-Exercise Periods.”

 

(b) After the respective Non-Exercise Periods have elapsed, the shares may be
purchased as a whole at any time, or from time to time in part, by exercising
this option.

 

(c) At 5:00 P.M. (C.S.T.) on the expiration date indicated on the Certificate
(the “Expiration Date”) the right and option herein granted to purchase such
shares in all events shall cease and terminate.

 

(d) Except as provided below, the Optionee may not exercise any of the option
rights hereunder unless at the time of exercise the Optionee is a full-time
employee of the Company or of a affiliate of the Company, and has been in such
employ continuously since the date of grant.



--------------------------------------------------------------------------------

(1) Termination of Employment During Non-Exercise Periods

 

Except as provided in Section 2(d)(2), if, during the respective Non-Exercise
Periods the Optionee’s employment with the Company and every affiliate of the
Company shall terminate for any reason, the Optionee’s right to exercise the
related portion of the option shall terminate and all rights hereunder shall
cease.

 

(2) Termination of Employment After the Non-Exercise Periods and Exceptions to
the General Restriction Against Exercise During the Non-Exercise Periods

 

(A) By Retirement or Termination of Employment by the Company without Cause

 

(i) If the respective Non-Exercise Periods shall have elapsed and the Optionee’s
employment with the Company and every affiliate of the Company shall have been
terminated by the Company and every affiliate of the Company thereafter without
cause, or if the Optionee’s employment with the Company and every affiliate of
the Company shall terminate because of the Retirement (as defined below) of the
Optionee from the Company and all subsidiaries, the Optionee shall have the
right to exercise the unexercised portion of the option at any time during a
period of twelve (12) months after the date of termination or Retirement, in
whole or in part, (x) in the case of termination of the Optionee’s employment by
the Company without cause, to the extent the Optionee could have exercised such
option had the Optionee remained in the employ of the Company during the twelve
(12) month period, or (y) in the case of termination because of Retirement of
the Optionee to the extent of any or all of the options held by the Optionee
whether or not the Non-exercise Periods shall have elapsed with respect to such
options.

 

(ii) If an affiliate of the Company ceases to be an affiliate of the Company, an
Optionee who is employed by such former affiliate and is no longer employed by
either the Company or any current affiliate of the Company shall be deemed to
have terminated employment with the Company and every affiliate of the Company,
and such termination shall be deemed to have been made by the Company without
cause. The unexercised portion of the option shall terminate no later than
twelve (12) months after the Optionee ceases to be an employee for any of the
foregoing reasons included in these sections (i) and (ii), and any unexercised
portion shall terminate immediately if and when the Optionee becomes an
employee, agent or principal of a competitor of the Company, or of any affiliate
of the Company, without the consent of the Company.

 

(iii) If the Optionee dies within such twelve (12) month period at a time when
the Optionee is not an employee, agent or principal of a competitor of the
Company or of any affiliate (or when the Company has consented to such
relationship with a competitor), the option may be exercised at any time during
the period of twelve (12) months after the date of the death of the Optionee by
a successor (as defined below), (x) in the case of termination of the Optionee’s
employment by the Company without cause, for the number of shares which the
deceased Optionee could have acquired by the exercise of such option had the
deceased Optionee survived for the twelve (12) month period, without regard to
the requirement of exercise within twelve (12) months after termination of
employment, or (y) in the case of termination because of the Retirement of the
Optionee, for the number of shares subject to any or all of the options held by
the deceased Optionee, whether or not the Non-Exercise Periods shall have
elapsed with respect to such options, without regard to the requirement of
exercise within twelve (12) months after termination of employment.

 

(iv) For the purposes of this option, the term “successor” means the deceased
Optionee’s legal representative or any person who acquired the right to exercise
such option by bequest or inheritance or by reason of the laws of descent and
distribution. The term “Retirement” shall mean the termination of employment
after either (x) attainment of age 65, or (y) a retirement age specified in the
provisions of a retirement plan maintained by the Company for its employees
generally.

 

2



--------------------------------------------------------------------------------

(B) By Death or Permanent and Total Disability

 

If the respective Non-Exercise Periods shall have elapsed, and the Optionee dies
or is totally and permanently disabled (within the meaning of Section 422(c)(6)
of the Internal Revenue Code) while in the employ of the Company or any
affiliate, or dies during the 12-month period following disability, the option
may be exercised by the Optionee or by the Optionee’s successor at any time
during the twelve (12) month period after the date of such death or disability
for the total number of shares subject to the Optionee’s options, whether or not
the Non-exercise Periods shall have elapsed with respect to such options.

 

(C) By Termination of Employment for Cause

 

If the respective Non-Exercise Periods shall have elapsed and the Optionee’s
employment is terminated by the Company and every affiliate for cause, any
unexercised portion of any option granted to the Optionee shall terminate with
his or her termination of employment. As used herein, the term “cause” means (i)
the failure by the Optionee to perform his or her duties with the Company or any
affiliate as a result of incompetence or willful neglect, or (ii) the willful
engaging in conduct which is injurious to the Company or any affiliate,
monetarily or otherwise, as determined by the Committee in its sole discretion,
including, without limitation, the existence of a conflict of interest or the
commission of a crime.

 

(D) By Voluntary Termination of Employment

 

If the respective Non-Exercise Periods shall have elapsed and the Optionee
voluntarily terminates his or her employment with the Company and every
affiliate for any reason other than his or her Retirement, any unexercised
portion of his or her option shall terminate with his or her termination of
employment.

 

(E) Certain Corporate Transactions

 

If the Optionee’s employment is terminated or deemed terminated with the Company
and every affiliate of the Company solely as a result of:

 

(i) the sale of a affiliate of the Company,

 

(ii) the sale of the assets of a portion of the business of the Company or a
affiliate of the Company, or

 

(iii) a corporate reorganization or restructuring,

 

then at any time during the twelve (12) month period after the date of such
termination, the Optionee may exercise the options for which the Non-Exercise
Periods have elapsed for the total number of shares subject to such options and
the Committee may, in its sole and absolute discretion, allow the Optionee to
exercise the options for which the Non-Exercise Periods have not elapsed for the
total number of shares subject to such options. Any unexercised portion shall
terminate immediately if and when the Optionee becomes an employee, agent or
principal of a competitor of the Company, or of any affiliate of the Company,
without the consent of the Company.

 

3. For any exercise of the option granted pursuant to the Certificate, the
Certificate shall be surrendered to the Company at its principal financial
office, with a subscription form in the form supplied by the Company
appropriately completed and executed, accompanied by payment to the Company of
the full purchase price of the shares of Common Stock then being purchased. The
Company will then issue and deliver to the Optionee, as soon as reasonably may
be done, a certificate representing the shares so purchased and fully paid for,
and, in the case of a partial exercise, will either deliver to the Optionee a
new certificate, in substantially the form of the initial Certificate or will
return the Certificate with an appropriate notation thereon of such partial
exercise.

 

3



--------------------------------------------------------------------------------

Further, the Company has the right to require payment of any taxes before
issuing to the Optionee any stock under the option and will deduct any taxes
from any payment of any kind due to the Optionee. The Committee may permit the
Optionee to satisfy withholding obligations by delivering previously owned
shares or by electing to have shares withheld.

 

4. This option shall not be transferred by the Optionee otherwise than by will
or the laws of descent and distribution, nor may the Optionee pledge,
hypothecate or otherwise create any lien thereupon. During the lifetime of the
Optionee, the option shall be exercisable only by the Optionee or, if he or she
is legally incompetent, by his or her legal representative.

 

5. The option hereby incorporates by reference the terms and conditions of the
Plan, and the option is issued to and received by the Optionee subject to all
such terms and conditions. In the event of any conflict or inconsistency between
the provisions of Section 6(f) of the Plan and these Terms or the Certificate,
the provisions of these Terms or the Certificate shall control. In the event of
any conflict or inconsistency between any other provisions of the Plan and these
Terms or the Certificate, the provisions of the Plan shall control.

 

6. These terms are an integral part of the Certificate and should be read in
conjunction therewith.

 

4